Citation Nr: 0611107	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for arrested hydrocephalus 
with nervous condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and two friends




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to August 1966 
for a period of less than three months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1975 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claim of 
service connection for arrested hydrocephalus with nervous 
condition.

In May 2005, the veteran and two friends, accompanied by the 
veteran's representative, testified at a hearing before the 
undersigned Veterans Law Judge.

During the hearing, the undersigned Veterans Law Judge 
indicated that a review of the claims folder revealed that in 
July 1975 the veteran had submitted a Notice of Disagreement 
(NOD) challenging the July 1975 determination denying service 
connection for arrested hydrocephalus with nervous condition, 
and that in September 1975 the RO had issued him a pertinent 
Statement of the Case (SOC).  The undersigned Veterans Law 
Judge further observed that the veteran had filed a statement 
at the RO in March 1976 that satisfied the criteria then in 
effect for a Substantive Appeal.  See 38 C.F.R. § 19.116 
(1976).  As such, because the Substantive Appeal was timely, 
see 38 C.F.R. § 19.118 (1976), the veteran perfected a timely 
appeal to the Board of the July 1975 determination to the 
Board.  See 38 C.F.R. § 19.112 (1976).

Thus, although the August 2002 SOC indicates that this appeal 
stems from the April 2002 rating action, which denied the 
veteran's claim on the basis that he had not submitted new 
and material evidence to reopen a claim for this benefit, 
this appeal stems instead from the July 1975 rating decision.  
In light of the foregoing, the Board has recharacterized the 
issue on appeal as stated on the title page, and will 
consider the merits of the veteran's claim of entitlement to 
service connection for arrested hydrocephalus with nervous 
condition.  In August 2005, the Board remanded the appeal for 
further development.


FINDINGS OF FACT

The medical evidence clearly and unmistakably shows that the 
veteran's hydrocephalus preexisted service and did not 
increase in severity beyond the natural progress of the 
disease during service.


CONCLUSION OF LAW

Arrested hydrocephalus with nervous condition was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005); VAOPCGPREC 3-
2003 (Jul. 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the unfavorable AOJ decision that is the basis 
of the appeal was already decided and appealed prior to VCAA 
enactment.  The U.S. Court of Appeals for Veterans Claims 
(Court) acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of a June 2003 notice essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In this 
regard, the letter informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for service connection, and of his and 
VA's respective duties for obtaining evidence.  The letter 
also asked him to inform VA of any other evidence or 
information that might support his claim, and to send any 
additional information or evidence.  Thus, as a practical 
matter, the Board observes that the veteran has been asked to 
provide any evidence in his possession that pertains to his 
claim.

The Board notes that the above June 2003 letter was sent to 
the veteran's old address.  However, the letter was not 
returned as undeliverable.  Further, in a September 2003 
correspondence, the veteran acknowledged receipt of the 
letter.  Thus, the Board observes that the veteran was 
provided the June 2003 notice.

In addition, the veteran was provided with a copy of the 
appealed July 1975 rating decision, September 1975 SOC, 
August 2005 Board remand, and numerous supplemental 
statements of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical records, a VA examination report, and 
statements made by and on behalf of the veteran in support of 
his claim.  In this regard, the Board observes that all 
available medical records have been obtained and associated 
with the claims file.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the VCAA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error). 

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  As the veteran 
did not serve for a period of 90 days or more, the provisions 
concerning presumptive service connection are not applicable.  
See 38 C.F.R. § 3.307 (2005).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Analysis

The veteran contends, in essence, that his hydrocephalus was 
aggravated active service, specifically the stressful 
training environment of boot camp.  He asserts that his 
hydrocephalus increased in severity beyond the natural 
progress of the disease and that it continued to worsen after 
service.  

Initially, the Board observes that hydrocephalus is a 
condition in which an abnormal accumulation of fluid in the 
cerebral ventricles results in enlargement of the skull and 
compression of the brain.  Webster's II New College 
Dictionary (2001).

Although the service medical records do not note the 
veteran's hydrocephalus, the information and evidence 
otherwise of record clearly and unmistakably establish that 
the disorder pre-existed service.  In this regard, the Board 
notes the veteran's testimony at the Board hearing that he 
was diagnosed with hydrocephalus at birth and had associated 
headaches and dizzy spells prior to service.  In addition, a 
July 1967 Job Corps medical report reflects a history of 
dizzy spells beginning about age 7 or 8 that occur at 
irregular intervals and are of varied duration, sometimes 
being absent for long periods followed by a burst of such 
activity.  Furthermore, in an addendum to an October 2005 VA 
examination report, after a thorough review of the claims 
file as well as a review of the medical literature on 
hydrocephalus, the examiner stated that the veteran's 
hydrocephalus clearly existed all the way back to birth and 
very early childhood.  Moreover, the examiner diagnosed the 
veteran with congenital obstructive hydrocephalus.  Thus, the 
Board must now determine whether the veteran's disorder 
increased in severity during service.  

After review, the Board finds that there may have been an 
increase in disability during service.  In this regard, the 
Board notes the veteran's testimony that he had headaches and 
dizzy spells once every six to seven months prior to service, 
that he heard voices and had three headaches and one dizzy 
spell during service, and that the dizzy spells continued to 
worsen after service.  Due to the veteran's short period of 
time in service, there are very few entries in the service 
medical records.  Of note, an August 1966 Report of Aptitude 
Board reflects that the veteran was recommended for discharge 
for being temperamentally unsuitable for further training.  
However, the above VA examiner stated that there does not 
appear to be any actual worsening of the pathology as the 
veteran passed through the two plus months in the military.  
Here, the Board notes that the veteran's discharge 
examination report reflects a normal evaluation of the head, 
i.e. no enlargement of the skull, as well as normal 
neurologic and psychiatric evaluations.  Resolving all 
reasonable doubt in favor of the veteran, however, the Board 
finds that the veteran's hydrocephalus increased in severity 
during service.

Having found that the veteran's disorder increased in 
severity in service, the Board must now determine whether 
that increase was due to the natural progress of the disease.  
The Board again points to the addendum to the October 2005 
examination report, in which the examiner stated that the 
increase in disability in service was due to the natural 
progression of the disease, as two plus months would be an 
extremely short period of time to show anything more than 
natural progression.  The examiner explained that the 
neuropsychiatric symptoms due to hydrocephalus would vary by 
the pressure of the hydrocephalus and not by the distress in 
the military.  The Board reiterates that the examiner 
conducted a review of the claims file and of the medical 
literature.  As such, the Board finds the opinion of the 
examiner to be of great probative value.  Moreover, this is 
the only competent medical opinion of record.  Thus, the 
Board observes that the record contains a specific finding 
that the increase in disability of the veteran's 
hydrocephalus is due to the natural progress of the disease.  
See 38 C.F.R. § 3.306.

The Board acknowledges the veteran's contention that his 
hydrocephalus was aggravated by service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the above, the Board finds that the presumption of 
soundness is rebutted, as the veteran's testimony, service 
medical records, post-service medical records, and October 
2005 VA examination report and addendum clearly and 
unmistakably establish that his hydrocephalus pre-existed 
service and was not aggravated by service.  See 38 C.F.R. 
§ 3.306(b).  Accordingly, entitlement to service connection 
for arrested hydrocephalus with nervous condition is denied.

The Board notes that the veteran has also been diagnosed with 
dementia due to congenital hydrocephalus and personality 
change due to the general medical condition of hydrocephalus.  
In light of the above finding that service connection is not 
warranted for the veteran's hydrocephalus, the Board finds 
that service connection is likewise not warranted for any 
disorders due to hydrocephalus.  





ORDER

Service connection for arrested hydrocephalus with nervous 
condition is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


